Title: From James Madison to Thomas Jefferson, 7 January 1808
From: Madison, James
To: Jefferson, Thomas



Department of State Jany 7th. 1808

The Secretary of State in compliance with the Note of the President, relating to the public property at New Orleans, as reported by Governor Claiborne to the Secretary of the Treasury, begs leave to state that no part of that property appears to fall in any respect under the purview of the Department of State, unless it be the Government House, and the lot on which it stands.  This it is inferred from the representation given by Governor Claiborne, might be disposed of for a greater sum than would provide accommodations for the Governor of the Orleans territory, in a part of the City more eligible for his residence.  It would require however further knowledge of the local circumstances, to enable the Secretary of State, to judge of the expediency of such a proceeding.  And it is presumable from the character given of the lot in question that delay will not be attended with less advance in its value than will be incident to the spot which might be substituted; so that the proposed sale and substitution, may probably at any time be carried into effect, without loss to the public  Respectfully submitted.

James Madison.

